DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 10, the phrase “the overmolding material” should be changed to -- an overmolding material --.  In line 11, the phrase “means for anchorage” should be changed to -- means for anchoring -- to provide proper antecedent basis for later in the claims.  In line 13, the phrase “means for retention” should be changed to -- means for retaining -- to provide proper antecedent basis for later in the claims.  In line 13, the word -- the -- should be inserted before the phrase “overmolding material”.  In line 14, the word -- the -- should be inserted before the phrase “overmolding material”.  In line 15, the word -- the -- should be inserted before the word “sleeve”.  In line 16, the word -- the -- should be inserted before the phrase “overmolding material”.  In line 19, the word -- the -- should be inserted before the phrase “overmolding material”.
In claim 3, line 3, the phrase “the melting point” should be changed to -- a melting point --.
In claim 5, line 3, the phrase “the form” should be changed to -- a form --.  In line 5, the phrase -- of the overmolding material -- should be inserted after the phrase “said portion” to 
In claim 8, line 3, the phrase “the form” should be changed to -- a form --.  In line 8, the word -- the -- should be inserted before the phrase “overmolding material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2008/0196919 (SteinIch).
With regards to claim 1, SteinIch discloses a sensor comprising, as illustrated in Figure 1, an acceleration sensor (not label, but the system as observed in the figure is the sensor) with a protective sleeve 4 for electric cables; the sensor including a base 1 forming a body containing the electronic and electrical components 6 of the sensor; a connecting pin 7,8,10 projecting from the base and being connected to two electric cables surrounded with the protective sleeve; a plastic coating 2 being overmolded around an external wall of the base, around the connecting pin and around an end portion of the sleeve adjacent to the connecting pin; the end portion of the sleeve being surrounded by a connecting element 3,2 at least partially embedded in the overmolding material and having, on the one hand, means of anchorage 3,5 to the sleeve which are arranged on the connecting element facing the end portion of the sleeve and, on the other hand, means of retention 1a of a portion of overmolding material or means of bonding to the portion of overmolding material enveloping the end portion of sleeve wherein the bonding .

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0355213 (Kobayashi et al.).
With regards to claim 1, Kobayashi et al. discloses a sensor with wire harness comprising, as illustrated in Figures 1-11, a sensor 1 with a protective sleeve 7a for electric cables; the sensor 1 including a base 30 forming a body containing the electronic and electrical components 20 of the sensor; a connecting pin projecting from the base and being connected to two electric cables surrounded with the protective sleeve (as observed in Figures 4,6); a plastic coating 10 being overmolded around an external wall of the base, around the connecting pin and around an end portion of the sleeve adjacent to the connecting pin; the end portion of the sleeve being surrounded by a connecting element 40 at least partially embedded in the overmolding material and having, on the one hand, means of anchorage 43 to the sleeve which are arranged on the connecting element facing the end portion of the sleeve and, on the other hand, means of retention 41,52 of a portion of overmolding material or means of bonding to the portion of overmolding material enveloping the end portion of sleeve wherein the bonding means for bonding the connecting element to the portion of overmolding material of the coating are means of chemical bonding between a material of at least part of the connecting element and the overmolding material, and the retaining means are means of inserting overmolding material in the connecting element.  (See, paragraphs [0034] to [0077]).
With regards to claim 2, Kobayashi et al. further discloses the anchoring means of the connecting element are means for gripping (e.g. means for clamping 43) or for locally 
With regards to claim 8, Kobayashi et al. further discloses the connecting element is in the form of a clamping ring 40 or of a member returned elastically to a clamping position; the ring or the member at least partially surrounding the sleeve, an internal periphery of the ring or of the member comprising a screw thread or one or more striations 42 (e.g. ridges) engaging in the end portion of the sleeve and an external periphery of the ring or of the member comprising at least one groove, overmolding material entering the at least one groove during overmolding.  (See, paragraphs [0039], [0044]; as observed in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent Application Publication 2008/0196919 (SteinIch) or U.S. Patent Application Publication 2015/0355213 (Kobayashi et al.).
With regards to claims 3-4, the references, SteinIch and Kobayashi et al., do not disclose such parameters (the material of the at least part of the connecting element has a melting point within plus or minus 15°C of the melting point of the overmolding material; the at least part of the connecting element is in the form of at least two fins in the shape of tapering spikes with a vertex angle of 10° to 30° and a length varying from 0.7 to 1.5 mm) as in these 
With regards to claim 9, Kobayashi et al. does not disclose the clamping ring or the member are at least partially made from a plastic that chemically bonds to the overmolding material.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of partially making the clamping ring or the member from a plastic that is chemically bonds to the overmolding material to the system of Kobayashi et al. since is a mere optimization and choice possibilities what type of material to form the clamping ring or the member and using a well-known bonding technique, like chemically bonding, to the overmolding material without departing from the scope of the invention.

Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to housing arrangements for a sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861